DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Objections
Claims 2-3 are objected to because of the following informalities:  
Claim 2 recites “wherein the upper holder further including” which is grammatically improper. The limitation should be amended to recite either –wherein the upper holder further includes—or –the upper holder further including—
Claim 3 recites “a user manual manipulation” which is grammatically improper. The limitation should be amended to recite –a user’s manual manipulation—.
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claim 1-4 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites the limitation “when the inspection start switch is turned on in contact point connection between the first relay and the second relay.” The limitation is indefinite because it is unclear what “turned on in contact point connection” means. The same sentence is repeated in the specification par. 9 and par. 35, and so, the examiner is unable to interpret what “in contact point connection between the first relay and the second relay” means.
Claim 2 recites the limitation "a cylinder location sensor" when claim 1 already recites “a cylinder location sensor.” For examination, it will be interpreted as –the cylinder location sensor is also to receive and store--. The amended “is also” is included to make the sentence grammatically proper.
Claim 3-4 are rejected due to dependency.
Allowable Subject Matter
Claims 1-4 would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action.
The following is a statement of reasons for the indication of allowable subject matter:
The prior art of record does not disclose a cylinder operation sensor attached to the upper holder, a first distance sensor attached to the upper holder, a second distance sensor attached to the nut feeder, and an inspection switch connected through relays to the first and second distance sensors.
Koscielski (US 20160354872) discloses a projection welding machine with a cylinder operation sensor but does not disclose the first and second distance sensor.
Aoyama (US 5400016) discloses a projection welding machine with a distance sensor on the nut feeder but does not disclose the cylinder operation sensor and first distance sensor attached to the upper holder.
It would not have been obvious to duplicate two distance sensors to perform the same function of measuring the nut/material placed at the welding area, combine with the cylinder position sensor, and connect them all together through relays in series with an inspection start switch without the benefit of hindsight.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SIMPSON A CHEN whose telephone number is (571)272-6422. The examiner can normally be reached Mon-Fri 8-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ibrahime Abraham can be reached on (571) 270-5569. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/SIMPSON A CHEN/              Examiner, Art Unit 3761                                                                                                                                                                                          
/JOHN J NORTON/               Primary Examiner, Art Unit 3761                                                                                                                                                                                         man